                        1
                        2
                        3
                                                                                                        JS-6
                        4
                        5
                        6
                        7
                        8                                     UNITED STATES DISTRICT COURT

                        9                                    CENTRAL DISTRICT OF CALIFORNIA

                       10
                       11       CLAUDIO MELETTI,                            Case No. 2:19-cv-00649-FMO-KS
                       12                               Plaintiff,          (PROPOSED) ORDER GRANTING
                                                                            STIPULATION FOR DISMISSAL OF
                       13       v.                                          DEFENDANT HARTFORD LIFE
                                                                            AND ACCIDENT INSURANCE
                       14       HARTFORD LIFE AND                           COMPANY ONLY WITH
                                ACCIDENT INSURANCE                          PREJUDICE
                       15       COMPANY; and, GROUP BASIC
                                ACCIDENTAL DEATH AND
                       16       DISMEMBERMENT PLAN FOR
                                EMPLOYEES OF PBF ENERGY
                       17       COMPANY, LLC, and DOES 1
                                through 10, Inclusive,
                       18
                                                        Defendants.
                       19
                       20
                       21
                       22                Upon consideration of the parties’ stipulation for dismissal, and good cause
                       23       having been established, IT IS SO ORDERED THAT Defendant Hartford Life and
                       24       Accident Insurance Company shall be dismissed from this action with prejudice,
                       25       with the parties to bear their own respective attorneys’ fees and costs. The Court
                       26       previously dismissed Defendant Group Basic Accidental Death and
                       27       ///
                       28       ///
% 85.(   : ,//,$06                                                                        CASE NO. 2:19-CV-00649 FMO-KS
   6 25(16 (1   //3
  $772 51(< 6$7/$: 
                                LA #4811-6644-7001 v1                                  (PROPOSED) ORDER RE STIPULATION TO
     /26$ 1* (/ (6                                                                DISMISS HARTFORD ONLY WITH PREJUDICE
                        1       Dismemberment Plan for Employees of PBF Energy Company from this action
                        2       without prejudice on March 25, 2019. (ECF No. 15)
                        3                IT IS SO ORDERED.
                        4
                        5       DATED: July 3, 2019                                  /s/
                                                                       Honorable Fernando M. Olquin
                        6                                              United States District -------
                                                                                              Court Judge
                        7
                        8
                        9
                       10
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
% 85.(   : ,//,$06                                                                  CASE NO. 2:19-CV-00649 FMO-KS
   6 25(16 (1   //3
  $772 51(< 6$7/$: 
                                LA #4811-6644-7001 v1               -2-          (PROPOSED) ORDER RE STIPULATION TO
     /26$ 1* (/ (6                                                          DISMISS HARTFORD ONLY WITH PREJUDICE
